DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2022 has been entered.
Claims 1-17 are pending. 
The previous rejections have been updated as necessitated by amendments to the claims.  Examiner additionally notes that while the upper reaction zone was previously considered to be a riser, Attorney has clarified that it is simply a countercurrent plug flow zone (see further discussion on interview summary form).
The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mourning (US 3,650,946) in view of Ward (US 3,837,822).
Regarding claim 1, Mourning teaches dense fluidized bed catalytic cracking of high boiling hydrocarbons  to produce olefin products (column 10, table 1, propylene and butene and column 1, lines 1-30).
Mourning does not explicitly disclose the flow path as claimed.
However, Ward teaches an apparatus for converting hydrocarbon feed with catalysts in a dense bed reactor.  Ward teaches passing hydrocarbon feed counter current to catalyst flow (column 3, lines 10-column 4, line 65).  Ward teaches catalyst introduced at the top through inlet 8, down annular beds 3, and further down to dense bed 2, and through outlet 5 so that it may be regenerated (see figure and column 3, line 10-column 4, line 65).   The hydrocarbon feed is introduced through line 4, up through dense bed section 2, through standpipe 12, and then up through annular catalyst bed section 3, having smaller diameter than dense bed (see figure), with products exiting through line 7 (see figures and column 3, line 10-column  4, line 65).  Examiner considers Ward to teach the claimed superficial velocities. 
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the apparatus of Ward to perform the catalytic cracking of Mourning, since Ward teaches that the apparatus is suitable for processes for cracking hydrocarbon feedstocks with catalysts (column 5, lines 1-29).  
Regarding claim 8, Mourning teaches residence times of less than 5 seconds (column 4, lines 30-60), which overlaps with the claimed range.  
Regarding claim 10, Ward teaches sending spent catalyst to regenerator, and then passing regenerated catalysts back to the inlet conduit (column 3, lines 1-30).  
Regarding claims 11-12, Mourning teaches steam stripping catalyst to recover (column 12, lines 1-70).  
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mourning (US 3,650,946) in view of Ward (US 3,837,822), as applied to claim 1 above, and further as evidenced by Jakobsen (Chemical Reactor Modeling).
Regarding claim 2, the prior art teaches dense bed reactors.  Examiner notes that such regime corresponds to superficial velocities of 3 m/s or less (as evidenced by Jakobsen, see Table 10.1, teaching that dense bed reactors use superficial gas velocity of less than 2 m/s).
Claims 3-7, 9, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mourning (US 3,650,946) in view of Ward (US 3,837,822), as applied to claim 1 above, and further in view of Smith (US 2,929,774).
Regarding claims 3-7, 9, and 13-17¸ the previous combination teaches the limitations of claim 1 above.  As discussed above, Ward teaches The hydrocarbon feed is introduced through line 4, up through dense bed section 2, through standpipe 12, and then up through annular catalyst bed section 3, having smaller diameter than dense bed (see figure), with products exiting through line 7 (see figures and column 3, line 10-column  4, line 65).  
The previous combination does not explicitly disclose the claimed feeds, space velocity, or catalyst ratio.
However, Smith teaches a similar dense bed catalytic cracking process.  Smith teaches various feeds including residual oils, crude oils, gas oils, and the like (column 3, lines 15-25).  Smith teaches space velocity of 0.25-10 hr-1 (column 3, lines 25-45), which reads on the claimed range.  Smith teaches catalyst to oil ratio of 2-30 (column 3, lines 25-47), which overlaps with the claimed range.  Smith teaches reaction temperatures of 800-1025°C (427-593°C) (column 3, lines 25-35), which overlaps with the claimed range.
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the process conditions and feeds, as disclosed by Smith, in order to achieve the desired catalytic cracking. 
Response to Arguments
Applicant’s arguments have been fully considered and are addressed by the updated rejections as necessitated by amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pretz (WO 2018/169768) – previously of record teaches catalytic cracking of hydrocarbons to form light olefins [0002].  Pretz teaches the lower reactor has 150% cross sectional area of the upper reactor [0004].  The Pretz apparatus offers processing flexibility [0005].  Pretz teaches the bottom reactor 250 may be operated as a dense bed and upper reactor 230 operates in plug flow [0035].  Pretz teaches hydrocarbon feed fed to bottom reactor 250 first [0024].  
Voolapalli (US 2016/0160134) – previously of record teaches catalytic cracking to produce light olefins [0009].  Voolapalli teaches using countercurrent operation allows short contact time, reduces hydrogen transfer; and provides greater yield of light olefins and thermodynamic optimization [0013].  Voolapalli teaches the reactors can be dense bed or plug flow [0018], [0050]. 
Marri (US 2014/0014555) –teaches using counter current flow to increase light olefins and retrofitting existing FCC reactors [0047-49].  Marri teaches using reactors with varying diameters (see figure).
Smith (US 2004/0024276) –teaches combination of CSTR and PFR in catalytic cracking in order to obtain desired hydrocarbon conversion (abstract).
Hedrick (US 2008/0035526) –  teaches FCC unit having a wider diameter at the bottom and more narrow diameter at the top (see figure).
Wegerer (US 5,451,313) –  teaches FCC with wider diameter vessel at the bottom and more narrow riser on top (See figure).
Seibert (US 7,594,994) – teaches adding a riser extension on top of an existing unit (see figure, abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771